Citation Nr: 0405049	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  02-12 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for end stage renal 
disease.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from October 1941 to 
October 1947 in the U.S. Navy.  

He is a WWII Era veteran, with both wartime and peacetime 
service, and his case has been advanced on the docket.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the RO.  Notice of 
that RD was sent in February 2002.  

Initially, the veteran filed VA Form 21-526, claiming 
benefits were warranted for a kidney disability, in March 
2001.  

Although the RO construed the claim to be limited to the 
consideration of an increase in his noncompensable disability 
rating, characterized as "ureteral calculus, right," the 
veteran has consistently maintained that he is entitled to 
benefits for end stage renal disease and dialysis because he 
was now in renal failure. 

The Board finds that the veteran was, in fact, essentially 
claiming service connection for a current disorder on the 
basis of post-service nexus evidence, 38 C.F.R. § 3.303(d), 
or on the basis of secondary service-connection for his renal 
failure, as a result of his service-connected disorder.  
38 C.F.R. § 3.310.  The failure of the RD, SOC, and SSOC to 
characterize the issue on appeal as such is not prejudicial 
error in this case, because the substance of those decisions 
informed the veteran that his asserted claim was denied 
because there was no medical nexus evidence between his renal 
failure and the issue as styled on the title pages of those 
decisions; thus, they did, in fact, adjudicate the issue as 
framed on the first page of this Decision.  

Additionally, because the veteran's claim is granted in this 
case, further delay to essentially re-adjudicate a duplicate 
claim with different syntax for the listed issue would only 
be unduly prejudicial.  


FINDING OF FACT

The veteran's end stage renal disease is due to kidney 
disease first manifested in service.


CONCLUSION OF LAW

The veteran's end stage renal disease is due to active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303(d); 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease, resulting in disability, was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  

Certain chronic diseases shall be granted service connection 
if manifested to a compensable degree during the applicable 
presumptive period after service.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To establish service connection, a showing of continuity of 
symptomatology after discharge is normally required, unless 
there is medical evidence that the in-service condition, 
although not diagnosed as such in service, was 'chronic,' see 
38 C.F.R. § 3.303(b), or there is evidence that connects the 
current condition to the in-service condition, see 38 C.F.R. 
§ 3.303(d).  Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).  

Generally, to show this connection to service, the record 
must include (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310.

An entrance examination is not of record, so it is unknown 
whether the veteran suffered from recurrent kidney infections 
prior to service.  

Review of the clinical entries in the service medical records 
(SMRs) reveal that the veteran was admitted in May 1945 for 
hematuria.  The retrograde pyelograms showed no calculus or 
deformity.  Due to white blood cells present in urine, the 
veteran was given a course of sulfadiazine.  I.V. pyelograms 
showed good function in both kidneys, although there was a 
soft shadow on the right side.  In April 1946, the veteran 
was again seen for hematuria.  A right ureteral calculus was 
diagnosed. Prostatitis was assessed in June 1946, and on July 
29, 1946, the examiner noted recurrent pyelonephritis (kidney 
infection).  The discharge examination is dated August 1947.  
The veteran's temperature was 98.6, his blood pressure was 
132/68, and his urinalysis had a specific gravity of 1.016, 
with negative albumin, sugar, and microscopical studies.  

The report of a March 1965 VA examination report shows that 
the veteran had a current left kidney stone, and that the 
veteran had a kidney condition since 1945.  

The current medical evidence consists of an August 2001 VA 
examination report, private treatment records, and letters 
from the veteran's private practioners.  

The August 2001 VA examination report shows that the 
veteran's c-file was not available for review.  After a 
clinical examination, the diagnoses were:  (1) end stage 
renal disease, (2) history of renal calculi, (3) status post 
left nephrectomy, (4) history of bladder cancer, (5) history 
of colonic polyp.  No opinion was expressed on the 
relationship between the diagnoses, if any.  

The veteran has submitted multiple medical opinions to 
substantiate his claim.  First, a March 2002 letter from 
S.R., M.D., F.A.C.P., reveals that the examiner reviewed the 
decision denying the veteran's claim, but believes that VA 
has "misunderstood the total picture."  The examiner noted 
that because the veteran developed kidney stones while in the 
Navy, and because of progressive stone disease, recurrent 
kidney infections, and pyelonephritis, which was directly 
related to his underlying stone disease, the veteran 
underwent a left nephrectomy in 1980, and now has renal 
failure as a progressive result.  The examiner concluded, 
"In my opinion, his entire disability is directly related to 
the nephrolithiasis that developed while he was in the 
Navy."  

Another March 2002 letter, from E.T., M.D., noted that the 
veteran had been a patient for over 30 years, and chronicled 
the veteran's course from approximately 1970 to date.     

An April 2002 letter from I.S., M.D., on nephrology 
letterhead, shows that the veteran developed a kidney stone 
while in service, and that there was no possible way of 
saying that his [in-service kidney stone] did not lead to the 
current renal failure.  The examiner opined that the veteran 
likely suffered renal infections in service, and pointed to 
several areas of clinical correlation that could be surmised 
from the veteran's SMRs (urinalysis, blood pressure after 
initial kidney stone, subsequent kidney infections, 
hematuria, IVP, BUN and creatine).  The examiner hypothesized 
that possible permanent damage from prolonged kidney 
infections could have eventually led to nephrectomy.  That 
examiner suggested a review of the SMRs for additional 
evidence.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim, or, alternatively, is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

As the April 2002 letter from the veteran's nephrologists 
intimated, the SMRs show that the veteran was treated for 
both kidney stones and infections during service, and, in 
fact, he had some lengthy hospitalizations during service.  
Thus, this evidence is particularly probative to the issue at 
hand.  

The post service medical evidence varies in probative value, 
however.  First, the August 2001 VA examination report, while 
not inadequate for the questions asked, did not directly 
pertain to the issue at hand.  It is also of extremely low 
probative value because the examiner did not review the 
claims file, and appeared to rely on the veteran's oral 
history, wherein he described his in-service difficulties 
imprecisely as encompassing only prostate difficulties.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion 
based on inaccurate factual premise not probative.)

The March 2002 letter from E.T. is also of low probative 
value, because it only concerns the veteran's disability 
picture from 1970 forward, and does not address the nexus 
issue.  

The March 2002 letter from S.R., however, is extremely 
probative to the issue that must be addressed by the Board.  
This is because the examiner reviewed the VA "decision" 
denying the veteran's claim, disagreed with it, provided an 
affirmative nexus opinion, and supported his opinion with 
specific medical reasons and bases.  His letter also shows 
that his opinion was not colored by an inaccurate factual 
premise concerning the veteran's SMRs.  

Lastly, while the April 2002 letter by I.S., the veteran's 
nephrologists, is not dispositive on its own, (but rather 
inquisitive), it clearly supports both the March 2002 letter 
that is favorable to the veteran's claim, and also tends to 
provide a nexus, when read in conjunction with the veteran's 
SMRs.  

This evidence is not clearly incredible or of low probative 
value when considered in conjunction with the evidence of 
record.  In fact, there is not a medical opinion to the 
contrary.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
see also 38 C.F.R. § 4.70. 

Because the only probative evidence of record, the Mach 2002 
letter from S.R., the April 2002 letter, and the SMRs tend to 
support the claim, it must be granted.  38 C.F.R. § 3.303(d).   

With regard to procedural considerations, adjudication of 
this claim is not prejudicial to the veteran, Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004),  and any 
failure to fulfill the requirements of the VCAA, the VBA of 
2003, Quartuccio v. Principi, 16 Vet. App. 183 (2002) or 
Pelegrini v. Principi, __ Vet. App. __, No. 01-0944 (Jan. 13, 
2004), is not prejudicial to the veteran in the instant case.  

In this case, where the veteran is a WWII veteran almost 81 
years old; where he has waived any further delay prior to 
appellate processing of his appeal; and where his case has 
been advanced on the docket, further delay would be 
prejudicial.  

Additionally, service connection is not based on only a 
determination of current medical disability, but there must 
be a connection or medical nexus to the veteran's service, as 
explained above.  In this case, the veteran has demonstrated 
that connection, and service connection for end stage renal 
disease is now established.  





ORDER

Service connection for end stage renal disease is granted.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



